Citation Nr: 0804004	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for sarcoidosis.

2.  Entitlement to service connection for memory loss, to 
include as secondary to service-connected bilateral basal 
skull fracture residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
November 1980.  He also had several periods of service with 
the Kentucky Army National Guard (ARNG) from July 1980 to 
July 1989 and from September 1989 to August 1991, which 
included a period of active duty in September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2003, 
April 2003, and December 2003 by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening the veteran's claim for service 
connection for sarcoidosis as well as denied entitlement to 
service connection for memory loss as secondary to service-
connected bilateral basal skull fracture residuals.  

In September 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on these matters is warranted.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

Information concerning the VCAA was provided to the veteran 
by correspondence dated in December 2002, February 2003, 
September 2003, May 2006, and July 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new-and-material-
evidence claims.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

Unfortunately, the previous correspondence sent by VA does 
not discuss the bases for the denial of service connection 
for sarcoidosis in the prior final rating decision, nor does 
it adequately notify the veteran of the specific evidence and 
information that is necessary to reopen his claim for service 
connection for this disability.  Therefore, the veteran 
should be provided with a proper notice letter that complies 
with the Court's holding in Kent.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the veteran is 
seeking service connection for memory loss, to include as 
secondary to service-connected bilateral basal skull fracture 
residuals.

Service personnel records reflect that the veteran was 
involved in a military vehicle accident during a period of 
active duty in September 1989 while he was a member of the 
Kentucky Army National Guard.  Service treatment records 
indicate that the veteran suffered from a closed head injury 
and list a diagnosis of bilateral basilar skull fractures 
with bilateral temporal bone skull fractures.  A February 
1991 Medical Evaluation Board report and service psychiatric 
evaluation reflected findings of basilar skull fracture and 
borderline intellectual functioning that was determined to 
exist prior to service. 

In an August 2002 private neuropsychological evaluation, the 
veteran indicated he has been experiencing deterioration in 
cognition, forgetfulness, articulation difficulties, 
impulsivity, word finding problems, and decreased attention 
as well as concentration since his in-service accident.  The 
veteran further described an increase in forgetfulness over 
the past several years.  Memory testing revealed performance 
on tasks of memory that was well below average for both 
auditory and visual information.     

In a January 2006 VA mental disorders examination, a VA 
physician indicated that he had reviewed the veteran's claims 
file and was asked to determine whether the veteran's current 
memory loss complaints are due to his in-service head injury.  
It was noted that the veteran denied any symptoms of mood, 
anxiety, or cognitive disorders but reported being forgetful.  
Memory testing revealed that the veteran could recall only 
one object within five minutes and could answer the rest of 
the two objects with a clue.  The VA physician detailed that 
private neuropsychological testing performed in 2002 
indicated that the veteran had possible cognitive deficits 
from his in-service head injury without any impact on his 
daily or emotional life.  Thereafter, the VA physician listed 
a diagnosis of rule out cognitive disorder and opined that it 
was really difficult to say definitely that the veteran's 
current minimal memory problems were due to his head injury.  
It was further noted by the VA physician that it would be 
helpful for the veteran to undergo additional 
neuropsychological testing in order to obtain detailed memory 
testing and to understand the residual deficits from his head 
injury.  

In view of the foregoing, including the January 2006 VA 
examiner's specific request for additional neuropsychiatric 
testing, the Board finds that further examination of the 
veteran is necessary.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The appellant is hereby notified that 
it is his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2007).

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Lexington, Kentucky; however, as the claims file only 
includes records from that facility dated up to June 2007, 
any additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006), as it pertains to the matter of 
whether new and material evidence has 
been received to reopen the veteran's 
claim for service connection for 
sarcoidosis.  The veteran should be 
provided correspondence which contains 
the applicable standard for the 
submission of new and material evidence.  
The notice should explain that "material 
evidence" is existing evidence, that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last final denial of the 
claim sought to be reopened, and must 
raise a reasonable possibility of 
substantiating the claim.  The letter 
should specifically name the disability 
at issue and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denial.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
memory loss since service.  Of particular 
interest are any outstanding VA records 
of evaluation and/or treatment of the 
veteran's claimed neurological 
disability, for the period from June 2007 
to the present, from the VAMC in 
Lexington, Kentucky.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, schedule the veteran for 
a neurological examination with a VA 
physician with expertise in 
neuropsychiatric disorders to ascertain 
the nature and etiology of any claimed 
memory loss.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder, and an 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran suffers from any type of 
cognitive disorder and/or memory loss 
that is related to his September 1989 in-
service head injury and subsequent 
service-connected bilateral basal skull 
fracture residuals.  The physician should 
provide detailed rationale, with specific 
references to the record, for any 
opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



